Citation Nr: 9918067	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-14 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Timeliness of a substantive appeal on the issue of the 
propriety of the initial 30 percent evaluation for service-
connected post-traumatic stress disorder (PTSD).  

3.  Entitlement to an increased rating for service-connected 
residuals of a cervical spine injury, with degenerative 
changes, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
RO, which denied claims for service connection for PTSD and 
sinusitis, as well as a claim for an increased (compensable) 
rating for service-connected cervical spine disorder.  The 
veteran timely perfected an appeal of that decision.

In April 1997, the veteran's sworn testimony was obtained at 
an RO hearing.  The hearing officer's September 1997 decision 
established service connection for PTSD, assigned the current 
30 percent evaluation, and assigned the current 10 percent 
evaluation for service-connected cervical spine disorder.  
The veteran disagreed with that determination.  

The RO adjudicated the PTSD claim as one for an increased 
rating for PTSD.  However, in light of the distinction noted 
by the United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals) 
(Court) in the recently-issued case Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has recharacterized the issue 
as one involving the propriety of the initial evaluation 
assigned.  Furthermore, although the veteran has been granted 
an increased rating during the pendency of the appeal for his 
cervical spine disorder, the veteran has not been granted the 
maximum available benefit, and the claim remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).




REMAND

Following receipt of the veteran's notice of disagreement, in 
April 1998, the RO issued a statement of the case (SOC) on 
the issue concerning the evaluation of an increased rating, 
in excess of 30 percent, for PTSD.  At that time, notice was 
issued to the veteran informing him of his need to file a 
timely substantive appeal (VA Form 9) within the next 60 days 
in order to perfect his appeal of the issue of the propriety 
of the initial assignment of the 30 percent evaluation for 
service-connected PTSD.  The Board notes, however, that it 
does not appear that the veteran filed a timely substantive 
appeal on that issue within one year of the notification of 
the September 1997 hearing officer's decision, or within 60 
days of the issuance of the April 1998 SOC on that claim.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302(b) (1998).  While a blank and unsigned VA Form 646 was 
received at the RO in September 1998, it is apparent that the 
evaluation for PTSD remains in contention, as evidenced by 
the November 1998 written statement of the veteran's 
representative. 

Where a veteran files a timely notice of disagreement (NOD), 
but fails to file a substantive appeal, the appeal is 
untimely and must be dismissed.  See Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).  However, to avoid any prejudice to the 
veteran, the RO should adjudicate the question of timeliness 
of the substantive appeal on the issue of the propriety of 
the initial 30 percent evaluation for service-connected PTSD.  
Furthermore, if the RO's determination on that issue is 
adverse to the veteran, he and his representative should be 
afforded an opportunity to respond before the matter is 
returned to the Board for further appellate consideration.  

The Board also notes that, in order for a claim for service 
connection to be well-grounded, there must be competent 
evidence (lay or medical, as appropriate) of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Epps v. Gober, 126 F.3d 1464, 1468 
(1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  In this case, the RO specifically determined that 
the claim for service connection for sinusitis was well 
grounded.  However, the record does not appear to contain 
medical evidence of a nexus between the current sinus 
condition and the veteran's prior service.  On remand, the RO 
should advise the veteran of the evidence necessary to 
present a well-grounded claim for service connection for 
sinusitis, and, after affording him a reasonable period 
within which to do so, readjudicate the issue in light of the 
applicable criteria. 

Finally, the Board that RO should obtain and associate with 
the record any outstanding medical treatment records that may 
be pertinent to the issues on appeal  prior to adjudication.  
While the record contains negative responses to the RO's 
inquiries to the pertinent VA medical center in June 1997 and 
February 1998, the RO should again request any outstanding VA 
medical treatment records, as well as any other medical 
treatments records identified by the veteran. 

For all of the foregoing reasons, the Board finds that a 
REMAND of the appeal is needed for the following action:  

1.  The RO should advise the veteran of 
the evidence necessary to present a well-
grounded claim for service connection for 
sinusitis, and afford him a reasonable 
opportunity to do so.

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of medical treatment for any of 
the disabilities currently at issue from 
all pertinent VA facilities (specifically 
to include the VA Medical Center and 
"Vet Center" in Syracuse, New York) and 
any other source identified by the 
veteran.  The RO should enlist the aid of 
the veteran and his representative in 
securing any private medical records.  If 
a search for any requested records yields 
negative results, that fact should 
clearly be documented in the claims file.  

3.  After completion of the development 
above, and after undertaking any 
additional development deemed warranted 
by the record, the RO should review the 
veteran's claims on appeal on the basis 
of all pertinent evidence of record, to 
include all that added to the record 
since the last supplemental statement of 
the case, and all applicable laws, 
regulations, and case law.  Adjudication 
of the claim for an increased rating for 
cervical spine disorders should include 
consideration of whether the increased 
rating is warranted on an extra-schedular 
basis, pursuant to the provisions of 
38 C.F.R. § 3.321 (1998).  The RO should 
specifically adjudicate the issue of the 
timeliness of a substantive appeal on the 
issue of the propriety of the initial 
30 percent evaluation for service-
connected PTSD, in light of the 
provisions of 38 U.S.C.A. § 7105 (West 
1991) and 38 C.F.R. §§ 20.200, 20.302(b) 
(1998).  The RO should provide adequate 
reasons and basis for its determinations, 
citing to all governing legal authority 
and precedent not previously cited, and 
addressing all issues and concerns that 
are noted in this REMAND.  

4.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the applicable 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.  


The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

